Citation Nr: 1022862	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-23 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for peripheral 
neuropathy, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

Appellant (the Veteran) had active service from February 1972 
to January 1976.  Service in Vietnam has not been verified.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran failed to report for a travel board hearing at 
the RO which was scheduled to be conducted in February 2010.  
To the Board's knowledge, the Veteran has offered no 
explanation as to why he was unable to appear and he has 
since made no request for another hearing.  Accordingly, the 
Board will proceed to a decision on this appeal as if the 
hearing request had been withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2009) [failure to appear for a scheduled hearing 
treated as withdrawal of request].  

The matters of entitlement to service connection for 
peripheral neuropathy and tinnitus are addressed in the 
REMAND portion of the decision below and are therein REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

A hearing loss disability was not shown in service; the 
Veteran's hearing was normal at discharge; no organic disease 
of the nervous system became manifest within a year of 
separation; a hearing loss disability is not shown until 
2006; and no current hearing disability is related to 
service. 




CONCLUSION OF LAW

A hearing loss disability was not incurred in or aggravated 
by service; an organic disease of the nervous system is not 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist the 
Veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In a May 2006 pre rating letter, the RO notified the Veteran 
of the evidence needed to substantiate his claim for service 
connection.  This letter also satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist him in obtaining and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the May 2006 letter 
complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in the May 2006 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records (STRs) and all of the identified post-service private 
and VA treatment records.

In addition, the Veteran was afforded a VA examination as to 
his claimed hearing loss disability, and the examiner 
provided an opinion.  This examination was adequate because 
the examination was performed by a medical professional based 
on a review of claims file, solicitation of history and 
symptomatology from the Veteran, and a thorough examination 
of the Veteran.  The resulting opinion was supported by the 
examiner's rationale, and was consistent with the examination 
and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 
(2008).  

Regarding the diagnosis, the examiner found that the pure 
tone thresholds were not reliable for rating purposes because 
there was poor agreement between the speech reception 
threshold scores and pure tone averages.  However, the 
examiner noted excellent speech discrimination scores at the 
Veteran's subjective pure tone threshold levels and excellent 
speech discrimination at normal conversational levels, 
bilaterally.  The examiner opined that the same testing 
abnormalities appear to have occurred in service, and may be 
related to cerumen impaction.  The examiner recommended 
against additional audiometric testing, since he concluded 
that the Veteran's hearing was normal at discharge.  He 
consulted with the Chief of Audiology at the Dallas VA 
Medical Center, who agreed with his assessment.  

Based on the examiner's findings, the Board concludes that 
additional examination is not necessary, as there is no 
reasonable possibility that it would have a different result.  
The examiner specifically recommended against additional 
testing and explained his reasons for this.  As will be 
discussed below, the lack of a current diagnosis of a hearing 
loss disability is not determinative.  

II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. § 1110.  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as organic disease of the nervous 
system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Board notes initially that, although the Veteran served 
during a period of war, the evidence does not suggest, and 
the Veteran does not contend that he engaged in combat with 
the enemy, or that his hearing loss disability is directly 
related to combat.  As such, the combat rule is not 
applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. 
§ 3.304(d) (2009).

An audiological evaluation conducted in February 1972 reveals 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
5
10
LEFT
15
15
20
15
10

An audiological evaluation conducted in September 1972 
reveals that the Veteran had a large plug in each ear 
(cerumen).  Pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
15
LEFT
10
10
10
5
0

An audiological evaluation conducted in February 1974 reveals 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
35
15
LEFT
15
15
20
35
10

An audiological evaluation conducted in April 1974 reveals 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
30
40
30
LEFT
55
55
50
50
45

Orders from the Marine Corps Hearing Conservation Officer 
dated in April 1974 show that the Veteran had hearing loss 
and should not be placed in a noise hazardous area without 
proper ear protection.  

An audiological evaluation conducted in December 1975 reveals 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
25
40
25
20
LEFT
10
15
10
20
20

An audiological evaluation conducted at separation in 
February 1976 reveals pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
5
5
LEFT
10
10
10
15
10

A signed statement of medical history at release from active 
duty reveals the Veteran's assertion that he was in excellent 
health and had no history of hearing loss.  After service, 
the Veteran did not seek treatment for hearing loss or file a 
claim for service connection until April 2006.  

The Board finds that, while the Veteran did meet the criteria 
for a hearing loss disability when tested in 1974 and 1975, 
he did not meet the criteria at discharge.  This finding is 
based on the service treatment records showing readings at 40 
or above in each ear in 1974, and a reading of 40 in the 
right ear in 1975, as well as findings in the normal range at 
discharge in 1976.  We further find that the Veteran's 
reports of noise exposure are consistent with his service as 
an aircraft mechanic, as shown on the Form DD-214.  

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, 5 Vet. 
App. 155.

We also find that the hearing loss noted in service was not 
shown to be chronic in service.  We base this finding on the 
opinion of the October 2006 examiner, who reviewed the 
service records and concluded that the same problem with 
unreliable testing that occurred during his examination could 
account for results on active duty.  Most significant, he 
noted that the audiometric shifts recorded while on active 
duty did not occur at frequencies that would indicate loss 
due to acoustic trauma.  He suspected either a testing 
problem or cerumen impactions.  As noted above, the Veteran 
was found to have large plugs in his ears on one occasion 
during service.  The examiner found that the testing 
conducted in February 1976 revealed completely normal 
audiometric thresholds that would strongly indicate that the 
Veteran did not have permanent hearing loss while on active 
duty. 

We also base the finding of no chronic disability in service 
on the Veteran's signed statement at discharge that he had no 
history of hearing loss.  Regardless of the findings noted in 
the service treatment records, the Veteran's perception of 
his hearing acuity at discharge is significant.  The Veteran 
is competent to describe his hearing acuity, and his 
description provided to a medical professional at discharge 
is particularly trustworthy, as he was not seeking disability 
compensation at that time, and secondary gain would not have 
played a factor.  To the extent that the Veteran's current 
contentions are in conflict with statements to the contrary 
he made at discharge, the Board finds the contemporaneous 
statements made by the Veteran to a health care provider, in 
the context of medical treatment, to be more probative than 
statements made decades later in the context of a claim for 
monetary benefits from the government.  Not only may the 
Veteran's memory be dimmed with time, but self interest may 
play a role in the more recent statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony]; cf. Pond v. West, 12 Vet. App. 
341, 346 (1999).

The Veteran does not assert, and the clinical evidence does 
not demonstrate that he had an organic disease of the nervous 
system manifested by hearing loss within a year of discharge.  
The Board also finds that there was no hearing loss 
symptomatology demonstrated for many years after service.  We 
base this finding on the lack of any record of treatment, and 
the lack of any claim for benefits for 30 years after 
discharge.  While the Veteran is competent to describe his 
hearing acuity after service, his actions in not seeking 
treatment or evaluation belie his current assertions, and 
conflict with the signed statement at discharge asserting 
that he had no history of hearing loss.  

Finally, the Board finds that there is no relationship 
between any current symptoms of hearing loss and service, 
including noise exposure therein.  We base this conclusion 
primarily on the opinion of the October 2006 examiner, who 
reviewed the service treatment records and post-service 
records and concluded that permanent or chronic hearing loss 
was not incurred while on active duty, and it is less likely 
than not that any possible hearing loss at the present time 
would be related to in-service noise exposure.  This opinion 
was supported primarily by the examiner's finding that the 
audiometric readings in service were not consistent with 
sensorineural hearing loss due to noise exposure.  While he 
did not conclusively state that cerumen impaction was the 
culprit, he stated conclusively that the current 
symptomatology is not related to service.  

While the Veteran's opinion is in disagreement with that of 
the October 2006 examiner, he has not provided any reasoning 
to counter the examiner's rationale, and he has not provided 
an explanation for his conflicting statement at discharge, or 
for his lack of treatment or claim for benefits for so long 
after discharge.  As such, the Board assigns greater 
probative weight to the examiner's opinion, and concludes 
that service connection is not in order.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a hearing loss disability is denied.


REMAND

While the October 2006 examiner provided a nexus opinion 
regarding hearing loss, and provided a diagnosis of tinnitus, 
he did not provide a nexus opinion specific to tinnitus.  The 
Veteran has reported noise exposure in service, and contends 
that tinnitus became manifest 10 years prior to the October 
2006 examination.  

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and establishes that the Veteran 
suffered an injury or disease in service; indicates that the 
claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4).  

The threshold for finding that there "may" be a nexus 
between current disability or persistent or recurrent 
symptoms of disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 
Vet. App. 79 at 83 (2006).  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  Id.

Here, the Board accepts the Veteran's account of noise 
exposure in service, and he has a current diagnosis that may 
be related to such exposure.  As such, an opinion is 
necessary.

Regarding the neuropathy claim, service connection was denied 
in part because the service records did not establish the 
Veteran's presence in Vietnam, which is his essential 
contention regarding causation.  However, it does not appear 
that the Veteran's service personnel records were ever 
requested.  They are not of record currently.  As these 
records could reasonably be expected to show any duty 
assignment in Vietnam, they are necessary to resolve the 
presumptive service connection aspect of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel 
records, and end such efforts only if it 
is determined that the records do not 
exist or that further efforts to obtain 
those records would be futile. 

2.  Obtain a supplemental opinion from the 
examiner who conducted the October 2006 
ear diseases examination.  If the examiner 
is not available, obtain an opinion from 
another medical professional.  If the 
reviewer determines that additional 
examination of the Veteran is necessary to 
provide a reliable opinion, such 
examination should be scheduled.  However, 
the Veteran should not be required to 
report for another examination as a matter 
of course, if it is not found to be 
necessary.  The claims folder must be made 
available to and reviewed by the 
reviewer/examiner.  

The reviewer is asked to provide an 
opinion as to whether there is a 50 
percent or better probability that 
tinnitus is etiologically related to the 
Veteran's military service, to include 
noise exposure therein.  

3.  Readjudicate the remanded claims.  If 
either benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


